Filed 7/11/13 P. v. Jenkins CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B247487

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA139175)
         v.

PHILIP JENKINS,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles,
William C. Ryan, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director and, Larry
Pizarro for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                       INTRODUCTION
       Defendant and appellant Philip Jenkins (defendant) appealed the trial court’s
denial of his petition for recall of sentence made pursuant to Penal Code section
1170.126.1 On appeal, appointed counsel for defendant filed an opening brief in
accordance with People v. Wende (1979) 25 Cal. 3d 436 requesting that this court conduct
an independent review of the record to determine if there are any issues which if resolved
in defendant’s favor would require reversal or modification of the judgment. On May 17,
2013, we gave notice to defendant that his counsel had failed to find any arguable issues
and that defendant had 30 days within which to submit by brief or letter any grounds of
appeal, contentions, or arguments he wished this court to consider. Defendant did not file
a response brief or letter. After independently reviewing the record, we affirm the
judgment.


                                    BACKGROUND
       Defendant filed a petition for recall of sentence pursuant to section1170.126,
stating that he was serving a third-strike sentence of 25-life, imposed for his 1997
conviction for being a felon in possession of a gun, a violation of section 12021,
subdivision (a)(1). He was previously convicted of attempted murder (§§ 664, 187, subd.
(a)), second degree robbery (§ 211) and assault with a firearm (§ 245, subd. (c)). The
trial court denied the motion because defendant’s prior conviction of attempted murder
came within section 667, subdivision (e)(2)(C)(iv), rendering defendant ineligible for
section 1170.126 relief.


                                      DISCUSSION
       We have made an independent examination of the entire record to determine if
there are any other arguable issues on appeal. Based on that review, we have determined
1
       All statutory citations are to the Penal Code unless otherwise noted.


                                             2
that there are no arguable issues on appeal. We are therefore satisfied that defendant’s
counsel has fully complied with counsel’s responsibilities under People v. Wende, supra,
25 Cal. 3d 436.


                                     DISPOSITION
       We affirm the order.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                 MOSK, J.


We concur:



              TURNER, P. J.



              KRIEGLER, J.




                                             3